In re Hamilton, Rodney; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. F, No. 75-351; to the Court of Appeal, Fifth Circuit, No. 00-KH-1454.
Relator represents that the district court has failed to act timely on an application for postconviction relief he filed in July, 1999. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.